McSherry, J.,
delivered the opinion of the Court.
In eighteen hundred and ninety, Francis Y. Owens was a legal resident of the first precinct of the twenty-second ward of Baltimore City, and was registered as a qualified voter at the registration of that year from No. 1128 North avenue. Said precinct is in the second legislative district of the city. "He remained there until late in September, eighteen hundred and ninety-one, when he moved to 1616 North Wolfe street, in the ninth precinct of the seventh ward, which is also in the second legislative district. At the October sitting of eighteen hundred and ninety-one his name was stricken from the lists of qualified voters of the first precinct of the twenty-second ward. He appealed and the Judge who heard the case ruled that there was error in striking the name of Owens from the lists and ordered it to be restored. From that ruling this appeal has been taken by the officers of registration.
There is but a single question involved, and that is, was the action of the officers of registration of the first precinct of the twenty-second ward in striking the *237name of Owens from the list of qualified voters of that precinct, right or not? If Owens was no longer entitled to vote in the first precinct of the twenty-second ward after his removal therefrom in September, eighteen hundred and ninety-one, the officers of registration were right in striking his name off. If, upon the other hand, lie was still entitled to vote in that precinct notwithstanding his removal therefrom to another precinct in a different ward, but within the same legislative district, then there was error in the action of the officers of registration.
Section one of Article one of the Constitution of Maryland prescribes the qualifications of a voter. In brief, these are that- he shall be a male citizen of the United States of the age of twenty-one years or upwards, who has been a resident of the State for one year, and of the legislative district of Baltimore City, or of the county, in which he may offer to vote, for six months next preceding the election. Possessing these qualifications, he is declared to “be entitled to vote in the ward or election district in which he resides, at all elections hereafter to be held in this State.” When, therefore, being a citizen of the United States, he has been a resident of the State for one year and of a legislative district of Baltimore City for six months, he becomes entitled to vote in the ward in which he resides The constitutional requirement as to residence relates, first, to the length of that residence in the State, and, secondly, to its length in the legislative district or county. Ho period of time is fixed or named for a residence in a ward. The wards of Baltimore City, like the election districts of the counties, are mere subdivisions, and residence for a particular length of time in either, except in so far as they form parts of legislative districts or counties, is not one of a voter's qualifications. His right to vote does not depend on his residence for six months *238in any particular ward of the city or election district of a county, but the residence for six months in the legislative district or county entitles him to vote in the ward or election district in which he then resides. Having the requisite qualifications, he may move from place to place within a legislative district or county, hut he can only vote in the ward or election district in which he resides at the time he offers to vote, provided he he duly registered in that ward or election district. As a consequence of this, it follows that he cannot lawfully vote in a ward or election district in which he does not reside, even though that ward or election district he within the legislative district or county where he has his residence. And where he cannot lawfully vote, he is not entitled to register, or to remain registered.
(Filed 8th June, 1892.)
Owens, having removed from the first precinct of the twenty-second ward to the ninth precinct of the seventh ward, ceased to he entitled to vote in the twenty-second ward, hut was entitled to vote in the seventh — both wards being in the same legislative district. In other words, by moving from one ward to another in the same legislative district, he did not lose his right to vote in that legislative district, hut he was no longer authorized to vote in the ward from which he had removed. It therefore became the duty of the officers of registration, under the Act of 1890, ch. 573, sec. 19, to strike his name from the list of qualified voters of the first precinct of the twenty-second ward; and this they did. The Judge below was consequently in error in ordering the officers to re-instate his name. For the reasons we have given, this Court at the last October Term, reversed the order appealed from; and as no other question is presented by the record, we confine this opinion to the precise point involved.

Order reversed, with costs.